DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 11, 2022 has been entered. Claims 1 and 15-21 remain pending in the application.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS from page 7 line 16 to page 8 line 3) about prior art Wang directing to a camera and motivation of combination of Tohya and Wang for rejection of Claim 1, Examiner maintain the previous rejection because: 1) the Office Action used radar in Wang instead of camera (see Wang [0013] line 1, radar sensor); 2) antenna is for radar (camera does not need antenna); 3) the arrangement of antenna covers the camera aperture area is because radar and camera are used in surveillance and they must be coincide each other (see [0010] line 2, surveillance; [0013] lines 7-11, antenna, arranged, camera, center area, coincide).

Applicant’s argument (REMARKS from page 6 line 13 to page 7 line 15 and from page 8 line 4 to page 9 line 2) about newly added limitations in Claim 1 amendment is moot based on the new ground rejections, in which the arguments about claims 15-16 on page 8 lines 4-16 virtually depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tohya et al. (U.S. Patent No. 6137434, hereafter Tohya) in view of Wang et al. (U.S. Patent No. 2016/0291146, hereafter Wang) and James et al. (U.S. Patent No. 5682168, hereafter James).
Regarding claim 1, Tohya discloses that a radar device (col.4 line 53, radar) comprising: 
a transmission antenna including a plurality of transmission element antennae (Fig.1 item 12; col.4 lines 58-60, transmitting, patch, antenna elements); 
a reception antenna, including a plurality of reception element antennae, having a structure different from the transmission antenna (Fig.1 item 13, different structure from item 12; col.4 lines 61-63, receiving, patch, antenna elements); and 
a signal processing circuit to execute processing on a signal corresponding to a radio wave emitted by the transmission antenna and processing on a signal corresponding to a radio wave received by the reception antenna (Fig.2 items 16, 21-27; col.5 lines 57-61, signal generator, to, antenna, radiate, beam; col.6 lines 7-15, echo FM signals, radar circuit, A/D, FFT), wherein 
the transmission antenna (col.4 lines 58, 66-67, transmitting, antenna elements 12) further includes a transmission dielectric substrate (col.5 lines 1-3, mounted, dielectric substrate) where the plurality of transmission element antennae is arranged in a first direction, a length in the first direction is longer than a length in a second direction orthogonal to the first direction, and the transmission antenna includes a plurality of channels (Fig.10 item 12, one side is longer, two directions are orthogonal, several channels) and performs beam scanning on a vertical plane (Fig.5, vertical; col.3 lines 10-11, select operating transmitting channels; col.6 lines 34-36 transmitting, vertical), 
the reception antenna (col.4 line 61-61 receiving, antenna elements 13) further includes a reception dielectric substrate (col.5 lines 1-3, mounted, dielectric substrate) where the plurality of reception element antennae is arranged in a third direction, a length in the third direction is longer than a length in a fourth direction orthogonal to the third direction, and the reception antenna includes a plurality of channels (Fig.10 item 13, one side is longer, two directions are orthogonal, several channels) and performs beam scanning on a horizontal plane (col.3 lines 10-11, select operating transmitting channels; col.6 lines 52-53 receiving, horizontal), and 
each of the transmission antenna and the reception antenna includes a plurality of channels, a two-dimensional planar antenna includes a combination of the channels of the transmission antenna and the channels of the reception antenna and is mounted on an automobile (Fig.10, two dimensional planar antenna, several channels; col.3 lines 10-11, transmitting/receiving channels; col.2 lines 30-32, radar, installation, motor vehicle).
However, Tohya does not disclose the third direction is orthogonal to the first direction. In the same field of endeavor, Wang discloses that 
the third direction is orthogonal to the first direction {Fig.4a items 21 and 22 are orthogonal; [0046] lines 9(transmitting antennas), 11(receiving antennas)},
the transmission dielectric substrate is orthogonal to the reception Reply to Office Action of April 11, 2022dielectric substrate {Fig.4a items 21 and 22 are orthogonal; [0046] lines 9(transmitting antennas), 11(receiving antennas)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tohya to incorporate the teachings of Wang to install transmitting antennas orthogonally with respect to receiving antennas. Doing so would forming a virtual antenna array by arrange transmitting antenna and receiving antenna properly so as to monitor a desired field of view, as recognized by Wang ([0010] line 9, desired field of view; [0013] lines 5-6 virtual antenna array).
However, Tohya and Wang do not disclose arrangement of antennas on a windshield. In the same field of endeavor, James discloses that
the transmission dielectric substrate and the reception dielectric substrate are arranged on a windshield {col.3 lines 25-26, antenna, sandwiched, between, glass layers, front windshield}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Tohya and Wang with the teachings of James to install transmitting antennas and receiving antennas on windshield. Doing so would use portions of supporting or decorative members of a motor vehicle so as to be hidden and not accessible under normal circumstances, as recognized by James (col.1 lines 52-54, 56-58). 

Regarding claim 15, which depends on claim 1, Tohya and Wang do not explicitly disclose the location of antenna installed. In the same field of endeavor, James discloses that  in the radar device,
the transmission antenna is arranged along a first side of a windshield of the automobile, and the first direction is parallel to the first side (Fig.3, e.g. item 106; col.4 lines 28-36), and 
the reception antenna is arranged along a second side of the windshield, the third direction is parallel to the second side, and the second side is orthogonal to the first side (Fig.3 e.g. item 108, orthogonal to item 106; col.4 lines 28-36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Tohya and Wang with the teachings of James to install transmitting antennas and receiving antennas near the windshield. Doing so would use portions of supporting or decorative members of a motor vehicle, as recognized by James (col.1 lines 56-58). A person of ordinary skill in the art would have had good reason to install the transmission antenna and reception antenna at any locations as needed because it would require no more than “ordinary skill” and it would bring no more unexpected results.

Regarding claim 16, which depends on claims 1 and 15, Tohya and Wang do not explicitly disclose the location of antenna installed. In the same field of endeavor, James discloses that in the radar device, 
the windshield includes a first colored portion provided along the first side and a second colored portion provided along the second side (Fig.3), 
the transmission antenna is arranged on a seat side of the automobile than the first colored portion (Fig.3, e.g. item 106; col.4 lines 28-36), and 
the reception antenna is arranged on the seat side of the automobile than the second colored portion (Fig.3 e.g. item 108; col.4 lines 28-36). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Tohya and Wang with the teachings of James to install transmitting antennas and receiving antennas near the windshield. Doing so would use portions of supporting or decorative members of a motor vehicle, as recognized by James (col.1 lines 56-58). A person of ordinary skill in the art would have had good reason to install the transmission antenna and reception antenna at any locations as needed because it would require no more than “ordinary skill” and it would bring no more unexpected results.


Claims 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tohya, Wang, and James as applied to claim 1 above, and further in view of Turnbull (U.S. Patent No. 2004/0196179, hereafter Turnbull).
Regarding claim 17, which depends on claim 1, Tohya discloses that in the radar device,
the transmission antenna is arranged at a first portion of the automobile (Fig.10, item 12), 
the reception antenna is arranged at a second portion of the automobile (Fig.10, item 13), 
However, Tohya and Wang do not explicitly disclose the location of antenna installed. James does not disclose antennae installed as a part of an outer periphery of one component of an automobile. In the same field of endeavor, Turnbull discloses that
one or both of the first portion and the second portion is a part of an outer periphery of one component of the automobile or a bent portion of the component {Fig.3 items 20 and 50; [0044] line 5 windshield; [0059] lines 1-2 (antenna, mounting roof), 7-8 (attached, surface, windshield)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Tohya, Wang, and James with the teachings of Turnbull to install transmitting antennas and receiving antennas near/on the windshield. Doing so would provide a forward field of view because the antenna has a clear view in front of vehicle, as recognized by Turnbull ([0065] lines 1-4).

Regarding claim 18, which depends on claim 1, Tohya discloses that in the radar device, 
the transmission antenna is arranged at a first portion of the automobile (Fig.10, item 12), 
the reception antenna is arranged at a second portion of the automobile (Fig.10, item 13), 
However, Tohya and Wang do not explicitly disclose the location of antenna installed. James does not disclose antennae installed as a part of a support supporting a rearview mirror. In the same field of endeavor, Turnbull discloses that
one or both of the first portion and the second portion is a part of a support supporting a rearview mirror included in the automobile or a part of the rearview mirror {Fig.2a items 36 and 10; Fig.3 items 50 and 36; [0059] lines 1-3, antenna (50), mounting roof (36), rearview mirror (10)}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Tohya, Wang, and James with the teachings of Turnbull to install transmitting antennas and receiving antennas on the support of rearview mirror. Doing so would provide a forward field of view because the antenna has a clear view in front of vehicle, as recognized by Turnbull ([0065] lines 1-4).

Regarding claim 20, which depends on claim 1, Tohya discloses that in the radar device, 
the transmission antenna is arranged at a first portion of the automobile (Fig.10, item 12), 
the reception antenna is arranged at a second portion of the automobile (Fig.10, item 13), 
However, Tohya and Wang do not explicitly disclose the location of antenna installed. James does not disclose antennae arranged in automobile. In the same field of endeavor, Turnbull discloses that
one or both of two or more of the transmission antennae and the reception antennae are arranged in the automobile {Fig.3 item 50, inside vehicle; [0059] lines 1-2, antenna(50), within, mounting roof}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Tohya, Wang, and James with the teachings of Turnbull to install transmitting antennas and receiving antennas within automobile (e.g. on the support of rearview mirror). Doing so would provide a field of view as needed because the antenna has a clear view through window (e.g. in front of vehicle), as recognized by Turnbull ([0065] lines 1-4).



Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tohya, Wang, and James as applied to claim 1 above, and further in view of Alland et al (U.S. Patent No. 8604968, hereafter Alland).
Regarding claim 19, which depends on claim 1, Tohya discloses that in the radar device, 
the transmission antenna is arranged at a first portion of the automobile (Fig.10, item 12), 
the reception antenna is arranged at a second portion of the automobile (Fig.10, item 13), 
However, Tohya and Wang do not explicitly disclose the location of antenna installed. James does not disclose antennae installed as a part of a camera. In the same field of endeavor, Alland discloses that
one or both of the first portion and the second portion is a part of a camera that is a part of a collision prevention device mounted on the automobile [col.3 lines 22-25 (radar-camera, collision, automotive safety), 41-42 (radar antenna and camera, integrated, signal board)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Tohya, Wang, and James with the teachings of Alland to integrate radar and camera in a same module. Doing so would provide both images from light wave and radar sensing data for detecting objects relative to the vehicle, as recognized by Alland (col.1 lines 47-51, 56-57).

Regarding claim 21, which depends on claim 1, Tohya, Wang, and James do not explicitly disclose the structure of signal processing circuit with respect to the antennas. In the same field of endeavor, Alland discloses that in the radar device,
the signal processing circuit that is a structure different from the transmission antenna and the reception antenna is arranged in the automobile (Fig.4 items 48 and 50, structure different; col.3 lie 63, processing circuitry; col.4 line 27, antenna).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Tohya, Wang, and James with the teachings of Alland to separate signal processing circuit board from antennas boards. Doing so would share the radar signal processing circuitry with other sensors so as to minimize the overall package size, as recognized by Alland (col.8 lines 11-13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648